DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 9 is the prior art made of record neither shows or discloses the claim language found in claim 1, for a rotational operation device comprising:
a rotational operation member that is rotatable around a rotation axis;
a click force application mechanism that applies click force to the rotational operation member according to a rotational operation of the rotational operation member;
a detection unit that detects rotation of the rotational operation member; and
a setting unit that sets one operation mode from among a plurality of predetermined operation modes in response to a detection output of the detection unit.

Most notably, for a rotational operation device, wherein:
the setting unit switches the operation mode according to a rotational operation of the rotational operation member before a position where the click force applied to the rotational operation member by the click force application mechanism becomes zero in a case where the rotational operation member is rotated in a first direction,
in combination with all of the other claim limitations presented, in total.

 The primary reason for allowance of claims 10 - 13 is the prior art made of record neither shows or discloses the claim language found in claim 10, for an electronic apparatus comprising:
a rotational operation device comprising:
a rotational operation member that is rotatable around a rotation axis;
a detection unit that detects rotation of the rotational operation member;
a setting unit that sets one operation mode from among a plurality of predetermined operation modes in response to a detection output of the detection unit; and
a click force application mechanism that applies click force to the rotational operation member according to a rotational operation of the rotational operation member; and
a controller that controls components of the electronic apparatus according to the operation mode set by the rotational operation device.

Most notably, for an electronic apparatus wherein:
the setting unit switches the operation mode according to a rotational operation of the rotational operation member before a position where the click force applied to the rotational operation member by the click force application mechanism becomes zero in a case where the rotational operation member is rotated in a first direction,
in combination with all of the other claim limitations presented, in total.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040.  The examiner can normally be reached on 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF